 

UNITED STATES BANKRUPTCY
COURT DISTRICT OF NEW JERSEY

 

Caption in Compliance with D.N.J. LBR
9004-1(b)

 

SIMON GREENSTONE PANATIER, PC
Leah C. Kagan, Esq.

1201 Elm Street, Suite 3400

Dallas, TX 75270

Email: LKagan@sgptrial.com

(214) 276-7680

(214) 276-7699

Attorneys for Plaintiffs

SZAFERMAN, LAKIND,
BLUMSTEIN & BLADER, P.C.
Arnold C. Lakind, Esq.

101 Grovers Mill Road, Suite 200
Lawrenceville, N.J. 08648

Email: ALakind@szaferman.com
Telephone: (609) 275-0400

Fax: (609) 275-4511

 

In Re:
Imerys Talc America, Inc.

 

 

JAMES D. HUFF, Individually and as
Administrator and Administrator ad
Prosequendum of the Estate of LINDA KAY
HUFF, Deceased,

Plaintiffs,

Vv.

ARKEMA, INC. f/k/a PENNWALT
CORPORATION and ELF ATOCHEM
NORTH AMERICA, INC. (sued individually
and as successor-by-merger to WALLACE &
TIERNAN d/b/a WTS PHARMACRAFT);

 

 

Case No. 19-01583-KCF
Lead Case No: 19-10289-LSS
Chapter 11

Hearing Date: June 25, 2019

Judge: Hon. Kathryn C.
Ferguson, Chief Judge

STATEMENT PURSUANT TO
FED. R. BANKR. P. 9027(e)(3)

 

 
 

 

GSK CONSUMER HEALTH, INC., sued
individually and as successor-in-interest to
NOVARTIS CONSUMER HEALTH, INC.;

PREMIER BRANDS OF AMERICA INC,;
DAVION, INC.;
THORNTON INDUSTRIES, INC.;

JOHN DOE CORPORATIONS 1-50
(fictitious);

AVENTIS INC.;
BARRETTS MINERALS INC.;
FISONS CORPORATION;

NOVARTIS CORPORATION (sued
individually and as successor-in-interest to
CIBA- GEIGY CORPORATION and its
subsidiaries CIBA CONSUMER
PHARMACEUTICALS and CIBA SELF-
MEDICATION, INC.);

PFIZER INC.;

SANOFI-AVENTIS U.S. LLC (sued
individually

and as successor-by-merger to AVENTIS
PHARMACEUTICALS INC.);

SPECIALTY MINERALS INC. (sued
individually and as a subsidiary of

MINERALS TECHNOLOGIES INC.),

Defendants.

 

 
Pursuant to Rule 9027(e)(3) of the Federal Rules of Bankruptcy Procedure,
Plaintiff Tawana Floyd, individually and as Administrator and Administrator ad
Prosequendum of the Estate of Robert Floyd, Deceased, and as Next Friend of
John Doe, a Minor Child, (“Plaintiffs”) and by and through theirs attorneys,
Szaferman Lakind Blumstein & Blader, P.C. and Simon Greenstone Panatier, P.C.,
state as follows:

1. On May 4, 2019, the Defendants, Johnson & Johnson and Johnson &
Johnson Consumer, Inc. (collectively “Johnson & Johnson”) filed a Notice of
Removal of an action Plaintiffs originally filed in the Superior Court of New
Jersey, Middlesex County.

2. Plaintiffs were served with Johnson & Johnson’s Notice of Removal
on May 6, 2019 by electronic mail.

3. Plaintiffs deny that this proceeding is “core” pursuant to 28 U.S.C. §
157(b) as it relates to Plaintiffs’ claims against Johnson & Johnson.

4. Even if the Court were to determine that Plaintiffs’ claims against

Johnson & Johnson are “core,” such claims still require permissive abstention and

remand under 28 U.S.C. § 1334(c)(1).
5. Plaintiffs’ do not consent to the entry of final orders or judgments by

the bankruptcy judge, except for an Order remanding this case to State Court.

Executed on May 23, 2019.

SZAFERMAN, LAKIND,
BLUMSTEIN & BLADER, P.C.
Attorneys for Plaintiffs

By:_s/ Arnold C. Lakind
Arnold C. Lakind, Esq.
